341 S.W.3d 748 (2011)
Timothy MOY, Appellant,
v.
Linda GOOCH, and Division of Employment Security, Respondents.
No. ED 95621.
Missouri Court of Appeals, Eastern District, Division One.
May 17, 2011.
Robert M. Miller, High Ridge, MO, for appellant.
Shelly A. Kintzel, Jefferson City, MO, for respondents.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J, and GARY DIAL, SP.J.

ORDER
PER CURIAM.
Timothy Moy (Employer) appeals the Order of the Labor and Industrial Relations Commission granting unemployment benefits to his former employee, Linda Gooch. Ms. Gooch was granted unemployment benefits by a deputy with the Missouri Division of Employment Security, who found she was entitled to wage credits of $1,620 for the last three quarters of 2007 and the first quarter of 2008. Employer appealed this decision to the Appeals Tribunal which affirmed the decision of the deputy. Employer then appealed to the Industrial Relations Commission which also affirmed and adopted the Tribunal's decision.
On appeal, Employer claims that the Labor and Industrial Relations Commission erred in finding that Ms. Gooch earned $1,620 for the last three quarters of 2007 and the first quarter of 2008, arguing that she earned less than $1,500 during each of those quarters and so was not entitled to unemployment benefits.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.